DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is mean by “package” in the claims? For example, claim 1 recites the limitation "an installable mutable intelligent security package” in line 3. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “package” in claims 1-20 is used by the claim to mean “that is executable by the processor” while the accepted meaning is “software program, program code, installable scripts, or application, data packets comprising program codes, etc.” The term is indefinite because the specification does not clearly redefine the term. In computer science, a package is a namespace that organizes a set of related classes and interfaces. Because software written in the Java programming language can be composed of hundreds or thousands of individual classes, it keeps things organized by placing related classes and interfaces into packages. The Examiner suggests that the term “package” should be clearly redefined in the specification and independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Degaonkar et al. (US 2020/0278915, “Degaonkar”) in view of Bartlett et al. (US 2020/0336895, “Bartlett”).
Regarding claim 1, Degaonkar discloses a method comprising:
- receiving, by an Internet of Things device comprising a processor and a memory (See 402 & 404 fig.4A, IoT device comprising a processor and a memory), an installable mutable intelligent security package that is executable by the processor (See 530 fig. 5 and ¶.20, send a fix or software update to the IoT device).
Degaonkar does not explicitly disclose what Bartlett discloses,
- scanning, by the installable mutable intelligent security package, a plurality of memory locations of the memory for an installable mutable intelligent security package operating system process (Bartlett, See 210 fig.2 and ¶.57, a non-volatile memory may be used for persistent storage and a volatile memory may be used for execution of the program code and data at runtime; See ¶.72, when a new update is available for the IoT hub 110 it may automatically download and install the update from the IoT service 120. It may first copy the updated code into a local memory, run and verify the update before swapping out the older program code. Similarly, when updates are available for each of the IoT devices 101-105, they may initially be downloaded by the IoT hub 110 and pushed out to each of the IoT devices 101-105. Each IoT device 101-105 may then apply the update in a similar manner as described above for the IoT hub and report back the results of the update to the IoT hub 110. If the update is successful, then the IoT hub 110 may delete the update from its memory and record the latest version of code installed on each IoT device (e.g., so that it may continue to check for new updates for each IoT device); See ¶.319, whether they are in a particular storage slot within the IoT device's 101's non-volatile memory (e.g., slot 1 or slot 2). In one embodiment, the OTA update service 4050 will also track ancillary bits which are stored on the IoT device 101; Examiner’s Note: it is necessary to scan or search the location of memory space to save the update and then install it without overwriting it on the previous program code);
- in response to finding the installable mutable intelligent security package operating system process in a memory location of the plurality of memory locations, conducting a mutual authentication process between the installable mutable intelligent security package and the installable mutable intelligent security package operating system process (Bartlett, See 3808 & 38009 fig.38, and ¶.316, validate signature before performing update; See claim 1, transmitting a challenge request message to the IoT device, the challenge request including the first offset; receiving a challenge response message transmitted by the IoT device, the challenge response message comprising first authentication data for the first block of IoT device program code; and using the first authentication data to attempt to validate the first block of program code); 
- in response to a successful result of the mutual authentication process, self-installing the installable mutable intelligent security package in the memory location (Bartlett, See ¶.72, If the update is successful, then the IoT hub 110 may delete the update from its memory and record the latest version of code installed on each IoT device (e.g., so that it may continue to check for new updates for each IoT device)).
Degaonkar further discloses,
- scanning, by the installable mutable intelligent security package, the memory for an anomaly (Degaonkar, See ¶.103, searching, and/or viewing of log file in the memory; See ¶.300, at operation 520, the data agent 314 receives IoT device data 303 (e.g., a log file) from the IoT device 302. The log file contains a log or logs related to the error, and in some implementations includes information such as state conditions related to the error. In some implementations, the data agent 314 is located in an information management system 100, and the storage manager 140 in the information management system determines where to store the IoT device data 303. The storage manager 140 can direct the creation of backup copies (e.g., 316) or deduplicate data log files if many IoT devices are experiencing errors and sending log file data. Examiner’s Note: Bartlett further discloses, If the device is still communicating at a level above the threshold, then the IoT service may transmit a software update such as a patch to the IoT device. Once the software updated is installed, the IoT device is reset and initialized with the new software. In addition, a notification may be sent from the IoT service to the user device to inform the user that the IoT device is malfunctioning, See ¶.265).
Degaonkar discloses that “a computing device can poll IoT devices to determine whether a failure or error has occurred. Polling includes querying the IoT device at a certain frequency (e.g., hourly, daily) to determine if an abnormal condition such as a failure has occurred (See ¶.23), but Bartlett further discloses an action after updating software,
- in response to finding the anomaly, generating, by the installable mutable intelligent security package, a report comprising information associated with the anomaly (Bartlett, See ¶.265, Once the software updated is installed, the IoT device is reset and initialized with the new software. In addition, a notification may be sent from the IoT service to the user device to inform the user that the IoT device is malfunctioning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “scanning, by the installable mutable intelligent security package, a plurality of memory locations of the memory for an installable mutable intelligent security package operating system process; in response to finding the installable mutable intelligent security package operating system process in a memory location of the plurality of memory locations, conducting a mutual authentication process between the installable mutable intelligent security package and the installable mutable intelligent security package operating system process; in response to a successful result of the mutual authentication process, self-installing the installable mutable intelligent security package in the memory location; and in response to finding the anomaly, generating, by the installable mutable intelligent security package, a report comprising information associated with the anomaly” as taught by Bartlett into the system of Degaonkar, so that it provides a way of informing the user that IoT device is malfunctioning (Bartlett, See ¶.265).

Regarding claim 2, Degaonkar discloses “receiving, by the Internet of Things device, the installable mutable intelligent security package from an installable mutable intelligent security package system operating external to an Internet of Things network, wherein the Internet of Things network comprises a plurality of Internet of Things devices, comprising the Internet of Things device (See fig.3-4, IoT devices and IoT monitors and devices located in external network such as IoT data agent, and media agent, cloud storage, etc.).”

Regarding claim 3, Degaonkar discloses “the installable mutable intelligent security package is generated by the installable mutable intelligent security package system based upon an Internet of Things profile of the Internet of Things device (See ¶.105, database 146 is stored in computer memory accessible by storage manager 140. Database 146 may include a management index 150 (or “index 150”) or other data structure(s) that may store: logical associations between components of the system; user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary data or secondary copies; preferences regarding the scheduling, type, or other aspects of secondary copy or other operations; mappings of particular information management users or user accounts to certain computing devices or other components, etc.; management tasks; media containerization; other useful data; and/or any combination thereof. For example, storage manager 140 may use index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data to/from secondary storage devices 108. For instance, index 150 may store data associating a client computing device 102 with a particular media agent 144 and/or secondary storage device 108, as specified in an information management policy 148).”

Regarding claim 4, Degaonkar discloses “receiving, by the Internet of Things device, the installable mutable intelligent security package from the installable mutable intelligent security package system operating external to the Internet of Things network via a hypertext transfer protocol or file transfer protocol (See ¶.115, HTTP, FTP).”

Regarding claim 5, Degaonkar does not explicitly disclose what Bartlett discloses “determining, by the installable mutable intelligent security package, if an Internet of Things device operator associated with the Internet of Things device should be notified of the anomaly; and in response to determining that the Internet of Things device operator associated with the Internet of Things device should be notified of the anomaly, notifying, by the installable mutable intelligent security package, the Internet of Things device operator of the anomaly (Bartlett, See ¶.265, once the software updated is installed, the IoT device is reset and initialized with the new software. In addition, a notification may be sent from the IoT service to the user device to inform the user that the IoT device is malfunctioning).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 6, Degaonkar discloses “determining if a remedial action should be attempted to remediate the anomaly (See 530 fig.5, a fix or update to the IoT device after triggering event).”

Regarding claim 7, Degaonkar discloses “in response to determining that the remedial action should be attempted to remediate the anomaly, attempting the remedial action to remediate the anomaly; and determining if the remedial action was successful (See ¶.155, an array may receive a request from another component to take a snapshot and then proceed to execute the “hardware snapshot” operations autonomously, preferably reporting success to the requesting component; See ¶.188, Operations management can generally include monitoring and managing the health and performance of system 100 by, without limitation, performing error tracking, generating granular storage/performance metrics (e.g., job success/failure information, deduplication efficiency, etc; See ¶.290, Log file categories can include security logs (e.g., spam, malware, or virus information), authentication logs pertaining to successful/unsuccessful login attempts, general information logs, logs related to configuration of devices, firewall logs, and device management logs, etc., without limitation).”

Regarding claim 10, it is an IoT device claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 11-14, they are claims corresponding to claims 2-5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a claim corresponding to the claims 6 & 7 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 17, it is a computer readable medium claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 18 & 19, they are claims corresponding to claims 5 & 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Allowable Subject Matter

Claims 8, 9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcoming the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411